Citation Nr: 1002645	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tardive dyskinesia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 until May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) following a July 2009 remand by the Board to the 
Regional Office (RO) in Roanoke, Virginia, via the Appeals 
Management Center (AMC).  Following development, the case was 
returned to the Board.  Development was incomplete, however, 
and the appeal is REMANDED back to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In July 2009, the Board determined that the Veteran was 
seeking to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).  The Board noted that 
the Veteran was also claiming service connection for tardive 
dyskinesia as due to the effects of psychotropic medication, 
and found that the two issues of service connection are 
inextricably intertwined.  

Service connection for PTSD was previously denied by the RO 
in an August 2000 rating action which was not appealed and is 
therefore final.  In order to reopen a claim previously 
denied by prior unappealed rating decision the Veteran must 
submit new and material evidence.

The record indicated that the RO had not considered the 
Veteran's application to reopen his previously denied claim 
for service connection for PTSD and accordingly the Board 
ordered that the RO "adjudicate the Veteran's application to 
reopen his claim for service connection for PTSD based on new 
and material evidence."  If the benefit sought was denied, 
and the Veteran submitted a timely notice of disagreement, 
the Veteran and his representative were to be "provided a 
statement of the case" prior to the case being returned to 
the Board for further appellate consideration.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The record indicates 
that in November 2009 the RO issued a rating decision denying 
the Veteran's application to reopen his claim of service 
connection for PTSD based on submission of new and material 
evidence.  On December 8, 2009 the Veteran's representative 
was notified and three days later sent a letter to VA 
disagreeing with the RO's decision.  The Board finds this 
letter to have been a valid and timely notice of 
disagreement, and accordingly the Veteran should be provided 
a statement of the case, per the orders of the Board.

The Board notes that a supplemental statement of the case has 
been sent to the Veteran with regard to the issue of 
entitlement to service connection for tardive dyskinesia.  
The issues of service connection for PTSD and service 
connection for tardive dyskinesia, to include as secondary to 
a service connected disability, remain inextricably 
intertwined, and thus service connection for tardive 
dyskinesia cannot be properly addressed until the issue of 
PTSD has been properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. The RO should provided the Veteran with 
a statement of the case regarding his 
application to reopen a claim of 
entitlement to service connection for 
PTSD.  Following issuance of such a 
statement and receipt of a timely appeal 
statement, the case should be returned to 
the Board for further appellate 
consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


